Exhibit 99.1 712 Fifth Avenue,L.P. (A New York Limited Partnership) Financial Statements as of December 31, 2016 and 2015, and for the years ended December 31, 2016 and 2015, and for the period from November 24, 2014 through December31, 2014 (unaudited), and Independent Auditors’ Report ,L.P. (A NEW YORK LIMITED PARTNERSHIP) TABLE OF CONTENTS Page Number Independent Auditors’ Report 1 Balance Sheets as of December 31, 2016 and 2015 3 Statements of Operations for the years ended December 31, 2016 and 2015 and for the period from November 24, 2014 to December 31, 2014 (unaudited) 4 Statements of Changes in Partners’ Deficit for the years ended December 31, 2016 and 2015 and for the period from November 24, 2014 to December 31, 2014 (unaudited) 5 Statements of Cash Flows for the years ended December 31, 2016 and 2015 and for the period from November 24, 2014 to December 31, 2014 (unaudited) 6 Notes to Financial Statements 7 INDEPENDENT AUDITORS' REPORT To the Partners of 712 Fifth Avenue, L.P.: We have audited the accompanying financial statements of 712 Fifth Avenue, L.P. (the “Partnership”), which comprise the balance sheets as of December 31, 2016 and 2015, and the related statements of operations, changes in partners’ deficit, and cash flows for the years ended December 31, 2016 and 2015, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error.
